Citation Nr: 1819863	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for dermatophytosis.

3.  Entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he had been treated for the issues on appeal at the VA Medical Center (VAMC) located in Washington, D.C.  Presently, there are no treatment records from the Washington VAMC or any other VA records in his claims file.  The only medical records following his exit from service are private medical records he submitted that do not show current disabilities for or treatment of the issues on appeal.        

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Attempt to obtain and associate with the claims file any records he identified.  Document any negative responses received.

2.  Obtain any outstanding VA medical records pertaining to the issues on appeal and associate them with the claims file.  The AOJ should specifically attempt to ascertain all records from the VAMC in Washington, D.C.

If these VA treatment records cannot be located, make a formal finding as to their unavailability.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate his claim. 

3.  If VA treatment records are associated with the claims file reflecting complaints of, treatment for, or a diagnosis of the claims on appeal, schedule the Veteran for examination(s).

The examiner is asked to provide medical opinions as to the following:

a.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that any right knee disorder shown was incurred during or caused by active service? 
    
b.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that any dermatophytosis shown was incurred during or caused by active service?  

c.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that pes planus, which preexisted service, was permanently worsened beyond its normal course by active service?
	
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation he or she shall provide complete explanations stating why this is so.  In doing so, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that her or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After undertaking any other appropriate development deemed necessary, readjudicate the claims on the basis of the additional evidence. 

If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

